Citation Nr: 1146204	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  08-26 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to March 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran has PTSD currently.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in June 2006.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in April 2007 and October 2009 for his PTSD claim.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011). 

The Veteran contends that his PTSD is due to the time he spent in Vietnam while in-service.  For the reasons discussed below, the Board finds service connection is not warranted.

The Veteran was given an examination at entrance to, and separation from, service in February 1967 and March 1969, respectively.  At his entrance examination the examiner found no psychiatric defects with the Veteran and declared him qualified for enlistment.  On his February 1967 Report of Medical History, the Veteran checked the box that he was currently suffering, or had suffered in the past, from nervous trouble, which he characterized as "shaking of hands."  A further clinical record noted the Veteran had felt irregular since quitting school the previous fall.  He reported periods of nervousness and depression, but no other psychiatric symptoms.  The examiner found the Veteran suffered from no psychiatric condition and he was ultimately qualified for enlistment.  

This notation of a prior medical history does not equate to a notation of disability on entrance.  As previously stated, on physical examination, his psychiatric evaluation was normal.  The Court held that the regulation provides expressly that the term 'noted' denotes only such conditions as are recorded in examination reports, and that a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994).  
The Veteran was seen with various health issues while in-service, however he never reported any psychiatric complaints.  See e.g., service treatment records from October 1967 with complaints of cracked toenail, January 1968 complaints of headaches, sore throat, and chest congestion, March 1968 with complaints of a toothache, and May 1968 with complaints of tinnitus.  At the Veteran's separation examination in March 1969 again the examiner noted no psychiatric defects.  On his self reported Report of Medical History the Veteran checked that he suffered from nervous trouble, but there was no further explanation.  

The first post-service reference of PTSD comes from a diagnosis by the Veteran's private physician from September 2005.  This private physician provided a statement in June 2006 that he had been treating the Veteran for over 10 years and the Veteran was suffering from PTSD related to his service in Vietnam.  He noted the Veteran had periods of episodic stress, nightmares, and sleep loss.  See also September 2005 private treatment record.  

The Veteran was given a PTSD screening at his April 9, 2007 VA medical appointment.  The screening resulted in a finding that the Veteran was not suffering from PTSD.  

The Veteran was afforded a VA examination in April 2007.  At this examination he reported frequent nightmares, some transient hyperarousal, and road rage.  The examiner noted the Veteran had good interpersonal relationships with all of his family members.  With regard to hypervigilance, the examiner determined this was a residual effect of the Veteran's training as a soldier.  The Veteran also reported he had successfully operated his own business for 27 years.  The April 2007 VA examiner opined the Veteran did not suffer from PTSD.  His rationale was that the Veteran's symptoms, including sleep disturbances and road rage, did not meet the full criteria required for a diagnosis of PTSD.  Notably, the Veteran denied all symptoms of avoidance and had limited symptoms of hyperarousal.  There was also no evidence to suggest impairment in social or occupational functioning.  

The Veteran was also provided a VA examination in October 2009.  The Veteran reported stressors from service, including an instance where his unit was attacked and everyone had to run to foxholes for cover.  Since returning from Vietnam, he reported nightmares approximately 4 to 5 times a week.  He also reported he was taking prescription medication for sleep disturbances and depression and it was helping.  The examiner did not note any impulse control issues, or fine or gross motor impairments.  The Veteran reported feelings of depression and irritability, but overall his mood was generally euthymic.  He reported periods of road rage, but denied suicidal or homicidal ideations.  Following the examination, the examiner determined that the Veteran was not suffering from PTSD.  His rationale, in part, was that the Veteran only endorsed 1 symptom of avoidance/numbing.  He did not indicate his symptoms impaired his ability to function in his job or socially and his symptoms were classified as "mild."  The examiner also noted objectively the Veteran's performance on psychiatric tests did not result in a diagnosis of PTSD because his scores were too low.  

The Board notes that there are different opinions as to whether the Veteran currently suffers from PTSD.  The April 2007 and October 2009 VA examiners have opined the Veteran does not suffer from PTSD.  However, the June 2006 statement by the Veteran's private physician reflects a diagnosis of PTSD.  See also September 2005 diagnosis.  A November 2007 private treatment record also noted the Veteran's PTSD symptoms were improving.

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

The Board finds that although the Veteran was diagnosed as having PTSD by his private physicians, these physicians did not provide a rationale for the diagnosis.  There is no indication that either physician reviewed the Veteran's service treatment records or claims file.  In contrast the April 2007 and October 2009 VA examiners reviewed the Veteran's service treatment records and claims file and noted that while he suffered from some PTSD symptoms, he did not meet the complete criteria for a diagnosis of PTSD.  As such, the Board finds the April 2007 and October 2009 VA examinations to be of more probative weight than the June 2006 statement and November 2007 private treatment record.

The Board also notes that the regulations regarding service connection for PTSD were recently amended to provide that if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  Application of this regulation is moot, however, as the preponderance of the evidence is against a finding that the Veteran has PTSD currently.  

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu, supra.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  However, in this case, the Veteran's lay contentions as to a diagnosis are outweighed by the lack of medical evidence of record substantiating a diagnosis of PTSD.
Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for PTSD and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


